DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 12/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 34, 37, 40 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 13 and 17 of 16/114,509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of the copending application. Please refer to the table below comparing the instant application with copending Application No. 16/114,509.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant App. 16/544,804
Copending App. 16/114,509
31. A method for wireless communication, comprising:
obtaining, by a terminal, indication information preconfigured in the terminal, the indication information being a standardized identifier of a network slice; and

sending, by the terminal, an access layer request message comprising the indication information to a radio access network node for determining a control plane node associated with the network slice for the terminal.
1. A method for determining a control plane node, comprising:
obtaining, by a terminal, indication information, wherein the indication information is used to indicate a network slice corresponding to a service type of the terminal; and
sending, by the terminal, an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information, and the access layer request message triggers the radio access network node to determine, based on the indication information, a control plane node corresponding to the network slice for the terminal, wherein the obtaining, by the terminal, the indication information comprises obtaining, by the terminal, the indication information preconfigured in the terminal, and wherein the indication information is a unified identifier of the network slice agreed by operators.
34. A method for wireless communication, comprising:
receiving, by a radio access network node, an access layer request message from a terminal, wherein the access layer request message comprises indication information preconfigured in the terminal, the indication 
determining, by the radio access network node, a control plane node corresponding to the network slice for the terminal according to the standardized identifier.

receiving, by a radio access network node, an access layer request message sent by a terminal, wherein the access layer request message comprises indication information 
determining, by the radio access network node based on the indication information, a second control plane node corresponding to the network slice for the terminal, wherein the indication information in the access layer request message is from a first control plane node based on a non-access stratum request message from the terminal to the first control plane node, wherein the indication information is preconfigured in the terminal, and wherein the indication information is a unified identifier of the network slice agreed by operators.

obtain indication information preconfigured in the terminal apparatus, the indication information being a standardized identifier of a network slice; and

send an access layer request message comprising the indication information to a radio access network node for determining a control plane node corresponding to the network slice for the terminal apparatus.
9. A terminal, comprising: a processor; and a non-transitory memory storing computer readable instructions that when executed by the processor configure the terminal for: 


obtaining, by a terminal, indication information, wherein the indication information is used to indicate a network slice corresponding to a service type of the terminal; and
sending an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information obtained by the obtaining unit, the access layer request message triggers the radio access network node to determine, based on the indication information, a control plane node corresponding to the network slice for the terminal, wherein the obtaining, by the terminal, the indication information comprises obtaining, by the terminal, the indication information preconfigured in the terminal, and wherein the indication information is a unified identifier of the network slice agreed by operators.
40. A radio access network apparatus, comprising: a non-transitory memory and at least one processor coupled to the memory, wherein the at least one processor is configured to execute instructions stored in the memory to cause the apparatus to: receive an access layer request message from a terminal, wherein the access layer request message comprises indication 
determine a control plane node corresponding to the network slice for the terminal according to the standardized identifier.


receiving an access layer request message sent by a terminal, wherein the access layer request message comprises indication 
determining, based on the indication information, a second control plane node corresponding to the network slice for the terminal, wherein the indication information in the access layer request message is from a first control plane node based on a non-access stratum request message from the terminal to the first control plane node, wherein the indication information is preconfigured in the terminal, and wherein the indication information is a unified identifier of the network slice agreed by operators.


receive an access layer request message from a terminal, wherein the access layer request message comprises indication information preconfigured in the terminal, the indication information being a standardized identifier of the network slice; and
determine the control plane node corresponding to the network slice for the terminal according to the standardized identifier.
17. A wireless communications system, comprising a radio access network node, a first control plane node and a second control plane node, wherein the radio access network node is configured to:
receive an access layer request message sent by a terminal, wherein the access layer request message comprises indication information indicating a network slice corresponding to a service type of the terminal; and
determine, based on the indication information, that the second control plane node corresponds to the network slice for the terminal, wherein the indication information in the access layer request message is from the first control plane node based on a non-access stratum request message from the terminal to the first control plane node, wherein the indication information is preconfigured in the terminal, and wherein the indication information is a unified identifier of the network slice agreed by operators.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-45 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2018/0368140) in view of Opsenica et al. (US 2018/0310238).
Regarding Claim 31, Centonza teaches a method for wireless communication, comprising: obtaining, by a terminal, indication information ([0078] identifiers; [0098] slice ID) preconfigured in the terminal, the indication information being an identifier of a network slice ([0078] network slicing consists of a method by which a wireless device is assigned one or more identifiers corresponding to distinct end-to-end virtual networks (slices), which are then realized by one or more physical resource pools and where configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the serving base station upon connection setup; [0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10); and
sending, by the terminal, an access layer request message comprising the indication information to a radio access network node ([0098] first network node; [0116] first radio network node) for determining a control plane node ([0116] second radio network node) associated with the network slice for the terminal ([0098] The first network node 12 obtains the identity of the first network slice/s supporting the wireless device 10. E.g. the first radio network node 12 serving the wireless device 10 at control plane (CP) level is informed of the slice ID(s) assigned to the wireless device. The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies such as selection of specific CN nodes for communication related to the connected wireless device 10, e.g. both UP data traffic exchange and wireless device associated signalling, and partitioning of resources/resource utilization strategies for the delivery of traffic related to the wireless device 10. … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the 
	However, Centonza does not teach a standardized identifier of a network slice.
	In an analogous art, Opsenica teaches a standardized identifier of a network slice ([0060] A Attach Request message may contain the identity of the UE (e.g. GUID) and the slice identity (e.g. <PLMN-ID><SLI>). Slice identity here is an additional input for the existing protocols or standards).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opsenica’s method with Centonza’s method so that the inter-operability can be guaranteed between the terminal devices and network nodes of different vendors or manufacturers. Moreover, network slicing can be deployed among different network operators with the standardized IDs, and thus the applicability of the system is improved.

	Regarding Claim 32, the combination of Centonza and Opsenica, specifically Centonza teaches the access stratum message is a radio resource control (RRC) connection message ([0114] At connection setup of the wireless device towards the first radio network node (i.e., RRCConnectionSetup message); [0004] FIG. 2 shows the 

Regarding Claim 33, the combination of Centonza and Opsenica, specifically Centonza teaches the network slice is a mobile broadband (MBB) network slice, a vehicle to vehicle (V2V) network slice or a machine type communication (MTC) network slice ([0021] A key function of 5G Core network is to allow for flexibility in network service creation, making use of different network functions suitable for the offered service in a specific network slice, e.g. Evolved Mobile Broadband (MBB), Massive Machine Type Communication (MTC), Critical MTC; [0049] FIG. 5 shows an example of a network slicing for a case when there exists different network slices in the core network for MBB, Massive MTC and Critical MTC; [0088] a first network slice for e.g. MBB devices may comprise a first network slice node 13. A second network slice for e.g. MTC devices may comprise a second network slice node 14).

Regarding Claim 34, Centonza teaches a method for wireless communication, comprising: receiving, by a radio access network node, an access layer request message from a terminal, wherein the access layer request message comprises indication information preconfigured in the terminal ([0082] Other ways of applying network slicing may be to configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10; [0114] Once the wireless device 10 initiates to establish a connection with the first radio network node 12, the serving first radio network node 12 may receive one or more slice ID associated to the wireless device by different means. At connection setup of the wireless device towards the first radio network node, the first radio network node receives Slice ID), the indication information being an identifier of a network slice ([0098] identity of the first network slice/s; [0114] slice ID); and
determining, by the radio access network node, a control plane node corresponding to the network slice for the terminal according to the identifier ([0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies such as selection of specific CN nodes for communication related to the connected wireless device 10, e.g. both UP data traffic exchange and wireless device associated signalling, and partitioning of resources/resource utilization strategies for the delivery of traffic related to the wireless device 10; [0116] The first radio network node 12 determine to jointly serve the wireless device 10 with the second radio network node 15).
	However, Centonza does not teach a standardized identifier of a network slice.
standards).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opsenica’s method with Centonza’s method so that the inter-operability can be guaranteed between the terminal devices and network nodes of different vendors or manufacturers. Moreover, network slicing can be deployed among different network operators with the standardized IDs, and thus the applicability of the system is improved.

Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 32.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 33.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 32.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 33.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 34.

Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 33.

Regarding Claim 43, Centonza teaches a communication system, comprising: a control plane node ([0116] second radio network node) associated with a network slice ([0098] network slice/s); and a radio access network apparatus ([0098] first network node; [0116] first radio network node) configured to:
receive an access layer request message from a terminal, wherein the access layer request message comprises indication information preconfigured in the terminal ([0082] Other ways of applying network slicing may be to configure a wireless device with an identifier pointing at a specific network slice and where the wireless device signals such identifier to the serving base station upon connection setup; [0098] The first network node 12 obtains the identity of the first network slice/s supporting the wireless device 10. E.g. the first radio network node 12 serving the wireless device 10 at control plane (CP) level is informed of the slice ID(s) assigned to the wireless device. … The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10; [0114] Once the wireless device 10 initiates to establish a connection with the first radio network node 12, the serving first radio network node 12 may receive one or more slice ID associated 
determine the control plane node corresponding to the network slice for the terminal according to the identifier ([0098] The slice ID(s) may be used by this first radio network node 12 to enable pre-configured policies such as selection of specific CN nodes for communication related to the connected wireless device 10, e.g. both UP data traffic exchange and wireless device associated signalling, and partitioning of resources/resource utilization strategies for the delivery of traffic related to the wireless device 10; [0116] The first radio network node 12 determine to jointly serve the wireless device 10 with the second radio network node 15).
However, Centonza does not teach a standardized identifier of the network slice.
In an analogous art, Opsenica teaches a standardized identifier of the network slice ([0060] A Attach Request message may contain the identity of the UE (e.g. GUID) and the slice identity (e.g. <PLMN-ID><SLI>). Slice identity here is an additional input for the existing protocols or standards).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Opsenica’s method with Centonza’s method so that the inter-operability can be guaranteed between the terminal devices and network nodes of different vendors or manufacturers. Moreover, network slicing can be deployed among different network operators with the standardized IDs, and thus the applicability of the system is improved.

Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 32.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in Claim 33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413